 Fill in this information to identify the case:

 Debtor name         King Mountain Tobacco Company, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WASHINGTON

 Case number (if known)         20-01808
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

        XX
                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
        XX
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        XX
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
        XX
                 Other document that requires a declaration      Statement of Financial Affairs

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 29, 2020                        X /s/ Truman J. Thompson
                                                                       Signature of individual signing on behalf of debtor

                                                                       Truman J. Thompson
                                                                       Printed name

                                                                       Vice President and Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




             20-01808-WLH11                       Doc 86             Filed 10/29/20            Entered 10/29/20 17:45:31            Pg 1 of 30
 Fill in this information to identify the case:

 Debtor name         King Mountain Tobacco Company, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WASHINGTON

 Case number (if known)         20-01808
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.         Cash on hand                                                                                                                            $250.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                         Last 4 digits of account
                                                                                                         number
                   Heritage Bank
                   Attn: Terry Osman
                   2205 S 1st Street
            3.1.   Yakima, WA 98903                                         Checking Account             2367                                  $561,872.48


                   Truist Bank (Was BB&T)
                   Attn: Susan Fairhurst
                   223 West Nash Street
            3.2.   Wilson, NC 27894                                         Checking Account             0010                                $1,017,560.94


                   Heritage Bank
                   Attn: Terry Osman
                   2205 S 1st Street
            3.3.   Yakima, WA 98903                                         EFT Account                  2383                                             $0.00


                   Heritage Bank
                   Attn: Terry Osman
                   2205 S 1st Street
            3.4.   Yakima, WA 98903                                         Wire Account                 2408                                             $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy



             20-01808-WLH11                       Doc 86             Filed 10/29/20    Entered 10/29/20 17:45:31                    Pg 2 of 30
 Debtor            King Mountain Tobacco Company, Inc.                                       Case number (If known) 20-01808
                   Name

                     Truist Bank (Was BB&T)                                 Escrow Accounts for
                     Attn: Susan Fairhurst                                  Qualified Settlement
                     223 West Nash Street                                   Funds 26 CFR §
            3.5.     Wilson, NC 27894                                       1.468B-1: See Attached                                              $0.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                      $1,579,683.42
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit

 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment
                     James River Insurance Company
                     6641 West Broad Street, Suite 300
                     Richmond, VA 23230
            8.1.     Policy Nos. 00039025-10 & 00039026-10                                                                                $7,350.52


                     IronShore Indemnity Inc.
                     175 Berkeley Street
                     Boston, MA 02116
            8.2.     Policy No. 004253300                                                                                                 $5,278.00


                     RSUI Group, Inc.
                     945 East Paces Ferry Rd.
                     Suite 1800
                     Atlanta, GA 30326-1160
            8.3.     Policy Nos. PP684340 & HS684355                                                                                    $10,122.51


                     Lloyd's America, Inc.
                     280 Park Avenue
                     East Tower, 25th Floor
                     New York, NY 10017
            8.4.     UMR No. B1230AP06454A19                                                                                            $80,588.00


                     Arch Specialty Insurance Co.
                     2345 Grand Blvd., Suite 900
                     Kansas City, MO 64108
            8.5.     Policy No. ESP1001308-00                                                                                           $25,950.42


                     Homeland Insurance Company of New York
                     1000 Woodbury Road, Suite 403
                     Woodbury, NY 11797
            8.6.     Policy No. 795-01-10-88-0000                                                                                       $14,464.17


            8.7.     Bush Kornfeld LLP                                                                                                $149,465.80
                     601 Union Street, Suite 5000

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy



             20-01808-WLH11                       Doc 86             Filed 10/29/20    Entered 10/29/20 17:45:31               Pg 3 of 30
 Debtor            King Mountain Tobacco Company, Inc.                                            Case number (If known) 20-01808
                   Name

                     Seattle, WA 98101-2373


                     Northen Blue LLP
                     1414 Raleigh Road, Suite 435
            8.8.     Chapel Hill, NC 27517                                                                                                   $46,617.50


                     Troutman Pepper LLP
                     Troutman Sanders Building
                     1001 Haxall Point
            8.9.     Richmond, VA 23219                                                                                                      $89,708.00


                 Baker & Hostetler LLP
                 1005 Connecticut Avenue NW
            8.10 Suite 100
            .    Washington, DC 20036                                                                                                      $300,000.00




 9.         Total of Part 2.                                                                                                            $729,544.92
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                        1,665,367.62       -                                0.00 = ....              $1,665,367.62
                                              face amount                           doubtful or uncollectible accounts



            11a. 90 days old or less:                                1,150.00   -                                0.00 = ....                   $1,150.00
                                              face amount                           doubtful or uncollectible accounts




            11b. Over 90 days old:                           4,245,580.95       -                               0.00 =....               $4,245,580.95
                                              face amount                           doubtful or uncollectible accounts



            11b. Over 90 days old:                           1,521,198.38       -                               0.00 =....               $1,521,198.38
                                              face amount                           doubtful or uncollectible accounts



            11b. Over 90 days old:                              249,999.72      -                               0.00 =....                 $249,999.72
                                              face amount                           doubtful or uncollectible accounts



            11b. Over 90 days old:                              282,993.20      -                               0.00 =....                 $282,993.20
                                              face amount                           doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy



             20-01808-WLH11                       Doc 86             Filed 10/29/20       Entered 10/29/20 17:45:31                 Pg 4 of 30
 Debtor         King Mountain Tobacco Company, Inc.                                                Case number (If known) 20-01808
                Name


           11b. Over 90 days old:                               116,705.10       -                       116,705.10 =....                               $0.00
                                              face amount                            doubtful or uncollectible accounts



           11b. Over 90 days old:                                    66,917.77   -                               0.00 =....                     $66,917.77
                                              face amount                            doubtful or uncollectible accounts



           11b. Over 90 days old:                            1,968,337.14        -                               0.00 =....                  $1,968,337.14
                                              face amount                            doubtful or uncollectible accounts



           11b. Over 90 days old:                            4,760,351.18        -                               0.00 =....                  $4,760,351.18
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                             $14,761,895.96
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No. Go to Part 5.
     Yes Fill in the information below.
                                                                                                            Valuation method used     Current value of
                                                                                                            for current value         debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership

 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:
                     Tobacco Bond, Dep't of the Treasury, Alcohol and
                     Tobacco Tax and Trade Bureau; United States Fire
           16.1.     Insurance Company, Bond No. 615989183                                                  Bond Amount                        $250,000.00



                     WA Deferred Wholesale Cigarette Bond; United States Fire
           16.2.     Insurance Company, Bond No. 615989184                                                  Bond Amount                        $100,000.00



                     WA Deferred Wholesale Cigarette Bond; United States Fire
           16.3.     Insurance Company, Bond No. 615989185                                                  Bond Amount                           $5,000.00



                     North Dakota Tobacco Distributor; United States Fire
           16.4.     Insurance Company, Bond No. 615989366                                                  Bond Amount                           $1,000.00



                     Kentucky Non-Participating MFG Bond; United States Fire
           16.5.     Insurance Company, Bond No. 615989073                                                  Bond Amount                        $170,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy



             20-01808-WLH11                       Doc 86              Filed 10/29/20       Entered 10/29/20 17:45:31                 Pg 5 of 30
 Debtor         King Mountain Tobacco Company, Inc.                                           Case number (If known) 20-01808
                Name


                     Nonparticipating Manufacturer Surety Bond (NV); United
           16.6.     States Fire Insurance Company, Bond No. 615989278                               Bond Amount                           $50,000.00


                     Non-Participating Tobacco MFS Corporate Surety Bond
                     (NM); United States Fire Insurance Company, Bond No.
           16.7.     615988958                                                                       Bond Amount                           $78,000.00



                     Oregon Non-Participating MFG Bond; United States Fire
           16.8.     Insurance Company, Bond No. 615245175                                           Bond Amount                           $75,000.00


                     Non-Participating Tobacco Manufacturer Surety Bond
                     (VA); United States Fire Insurance Company, Bond No.
           16.9.     615988959                                                                       Bond Amount                           $50,000.00




 17.       Total of Part 4.                                                                                                           $779,000.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last        Net book value of      Valuation method used       Current value of
                                                      physical inventory      debtor's interest      for current value           debtor's interest
                                                                              (Where available)

 19.       Raw materials
           Tobacco Inventory                          8/31/2020                    $1,757,593.97     Actual Cost                        $1,757,593.97



 20.       Work in progress
           Processed Tobacco
           Inventory                                  8/31/2020                       $111,107.18    Actual Cost                          $111,107.18



 21.       Finished goods, including goods held for resale
           Cigarette Inventory                        8/31/2020                    $1,423,046.88     Actual Cost                        $1,423,046.88


           Roll-Your-Own (RYO)
           Inventory                                  8/31/2020                         $2,021.75    Actual Cost                             $2,021.75



 22.       Other inventory or supplies
           Packing/Supplies
           Inventory                                  8/31/2020                       $463,361.62    Actual Cost                          $463,361.62




 23.       Total of Part 5.                                                                                                         $3,757,131.40
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



             20-01808-WLH11                       Doc 86             Filed 10/29/20    Entered 10/29/20 17:45:31                Pg 6 of 30
 Debtor         King Mountain Tobacco Company, Inc.                                              Case number (If known) 20-01808
                Name


            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No. Go to Part 7.
     Yes Fill in the information below.
           General description                                                   Net book value of      Valuation method used       Current value of
                                                                                 debtor's interest      for current value           debtor's interest
                                                                                 (Where available)

 28.       Crops-either planted or harvested

 29.       Farm animals Examples: Livestock, poultry, farm-raised fish

 30.       Farm machinery and equipment (Other than titled motor vehicles)
           Equipment (farming): See Attached List                                       $105,407.92     Debtor Estimate                    $1,210,101.38



 31.       Farm and fishing supplies, chemicals, and feed

 32.       Other farming and fishing-related property not already listed in Part 6
           Greenhouses                                                                  $328,743.88     Debtor Estimate                      $548,278.58


           Burley Barns                                                                 $434,008.39     Debtor Estimate                      $463,817.60


           Kilns                                                                        $747,111.17     Debtor Estimate                      $872,029.16


           Other Improvements (farming): See Attached
           List                                                                         $254,175.15     Debtor Estimate                      $369,081.49


           Irrigation Systems                                                           $720,824.71     Debtor Estimate                    $1,240,397.08



 33.       Total of Part 6.                                                                                                            $4,703,705.29
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
            No
            Yes. Is any of the debtor's property stored at the cooperative?
                     No
                     Yes
 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                       Current Value


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



             20-01808-WLH11                       Doc 86             Filed 10/29/20       Entered 10/29/20 17:45:31                Pg 7 of 30
 Debtor         King Mountain Tobacco Company, Inc.                                           Case number (If known) 20-01808
                Name

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
            No
            Yes
 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
            No
            Yes
 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used       Current value of
                                                                              debtor's interest      for current value           debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office Furniture and Fixtures                                                    $0.00    Debtor Estimate                       $19,733.10



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers and Software                                                           $0.00    Debtor Estimate                         $6,650.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                               $26,383.10
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used       Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value           debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2007 Dodge Ram 3500                                                    $0.00    Blue Book                               $8,867.00


           47.2.     2008 Dodge Ram 3500                                                    $0.00    Blue Book                             $11,161.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



             20-01808-WLH11                       Doc 86             Filed 10/29/20    Entered 10/29/20 17:45:31                Pg 8 of 30
 Debtor         King Mountain Tobacco Company, Inc.                                           Case number (If known) 20-01808
                Name

           47.3.     2012 Dodge 4500                                                        $0.00    Blue Book                             $12,955.00


           47.4.     2018 Dodge Ram 1500                                               $25,902.70    Blue Book                             $27,656.00


           47.5.     2020 Dodge Ram, VIN xxx4336                                       $54,133.33    Blue Book                             $44,114.00


           47.6.     2020 Dodge Ram, VIN xxx9873                                       $47,154.80    Blue Book                             $40,027.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Duel Fuel Steam Boiler System                                              $277,296.81    Debtor Estimate                      $280,412.50


           Equipment (non-farming): See Attached List                                 $157,930.86    Debtor Estimate                      $519,842.92


           Construction in Progress: Filter machine for
           manufacture of cigarette filters (pending FDA
           approval).                                                                 $264,436.88    Actual Cost                          $264,436.88


           Cigarette Maker & Packer Nano-S                                            $813,593.01    Net Book                             $813,593.01



 51.       Total of Part 8.                                                                                                         $2,023,065.31
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used      Current value of
           property                                       extent of           debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



             20-01808-WLH11                       Doc 86             Filed 10/29/20    Entered 10/29/20 17:45:31                Pg 9 of 30
 Debtor         King Mountain Tobacco Company, Inc.                                            Case number (If known) 20-01808
                Name

            55.1.    Land Improvements:
                     Asphalt Paving (Aug.                 Leasehold
                     2020)                                Interest                    $198,333.33      Net Book                           $198,333.33


            55.2.    Real Property
                     Leases: See Attached                 Leasehold
                     List                                 Interest                           $0.00                                           Unknown




 56.        Total of Part 9.                                                                                                           $198,333.33
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                                Net book value of       Valuation method used     Current value of
                                                                               debtor's interest       for current value         debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademarks, Copyrights and Patents: See
            Attached List                                                                    $0.00                                           Unknown


            Brand Labels: See Attached List                                                  $0.00                                           Unknown



 61.        Internet domain names and websites
            Internet domain and website:
            www.kingmountaintobacco.com                                                      $0.00                                           Unknown


            Internet domain and website:
            www.trykingmountaintobacco.com                                                   $0.00                                           Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer List                                                                    $0.00                                           Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



            20-01808-WLH11                       Doc 86              Filed 10/29/20    Entered 10/29/20 17:45:31               Pg 10 of 30
 Debtor         King Mountain Tobacco Company, Inc.                                          Case number (If known) 20-01808
                Name


 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            King Mountain Tobacco Company, Inc. v. Kamiakin
            Wheeler, Kanim James, and Lone Warrior Holdings, Inc.
            Yakima County Superior Court, Case No. 19-2-04309-39                                                                           Unknown
            Nature of claim       Complaint for damages,
                                  injunctive relief, return of
                                  property, and restitution
            Amount requested                             $0.00


            King Mountain Tobacco Company, Inc. v. United States
            and U.S. Dep't of Treasury
            US District Court for the Eastern District of Washington,
            Case No. 1:20-cv-03153-RMP                                                                                                     Unknown
            Nature of claim          Complaint for refund of federal
                                     tobacco excise taxes
            Amount requested                               $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



            20-01808-WLH11                       Doc 86              Filed 10/29/20   Entered 10/29/20 17:45:31            Pg 11 of 30
 Debtor         King Mountain Tobacco Company, Inc.                                          Case number (If known) 20-01808
                Name


 78.       Total of Part 11.                                                                                                             $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy



            20-01808-WLH11                       Doc 86              Filed 10/29/20   Entered 10/29/20 17:45:31            Pg 12 of 30
 Debtor          King Mountain Tobacco Company, Inc.                                                                 Case number (If known) 20-01808
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $1,579,683.42

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $729,544.92

 82. Accounts receivable. Copy line 12, Part 3.                                                               $14,761,895.96

 83. Investments. Copy line 17, Part 4.                                                                           $779,000.00

 84. Inventory. Copy line 23, Part 5.                                                                           $3,757,131.40

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                  $4,703,705.29

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $26,383.10

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $2,023,065.31

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $198,333.33

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                       $28,360,409.40             + 91b.              $198,333.33


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $28,558,742.73




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy



             20-01808-WLH11                          Doc 86             Filed 10/29/20                    Entered 10/29/20 17:45:31                      Pg 13 of 30
 Fill in this information to identify the case:

 Debtor name          King Mountain Tobacco Company, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WASHINGTON

 Case number (if known)              20-01808
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                       Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                   Amount of claim             Value of collateral
                                                                                                                                                   that supports this
                                                                                                                       Do not deduct the value     claim
                                                                                                                       of collateral.
 2.1    Department of the Treasury                    Describe debtor's property that is subject to a lien                  $75,467,193.24                 Unknown
        Creditor's Name                               All real and personal property and rights to
        Tobacco Tax & Trade                           property of the Debtor.
        Bureau
        550 Main Street, Suite 8002
        Cincinnati, OH 45202-5215
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        9/01/2009 - 3/31/2013                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0300
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


                                                                                                                              $75,467,193.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                       24

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity
         Rika Valdman
         US Dep't of Justice, Tax Division                                                                     Line   2.1
         PO Box 683
         Washington, DC 20044




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



             20-01808-WLH11                        Doc 86            Filed 10/29/20             Entered 10/29/20 17:45:31                        Pg 14 of 30
 Debtor       King Mountain Tobacco Company, Inc.                                         Case number (if known)   20-01808
              Name

        Yen Jeanette Tran
        US Dep't of Justice, Tax Division                                                         Line   2.1
        PO Box 683
        Washington, DC 20044




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                     page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy



            20-01808-WLH11                       Doc 86              Filed 10/29/20   Entered 10/29/20 17:45:31           Pg 15 of 30
 Fill in this information to identify the case:

 Debtor name         King Mountain Tobacco Company, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WASHINGTON

 Case number (if known)         20-01808
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal            Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  Equipment Lease of
              lease is for and the nature of              John Deere 9570RX 4
              the debtor's interest                       Track Tractor S/N:
                                                          804183
                  State the term remaining                11/27/2021
                                                                                       Deere Credit, Inc.
              List the contract number of any                                          6400 NW 86th Street
                    government contract                                                Johnston, IA 50131


 2.2.         State what the contract or                  Governmental
              lease is for and the nature of              securities consulting
              the debtor's interest                       services

                  State the term remaining                6/12/2021
                                                                                       Englishman and Pannill, LLC
              List the contract number of any                                          830 Oaklawn Drive
                    government contract                                                Winston Salem, NC 27104


 2.3.         State what the contract or                  Cloud Services
              lease is for and the nature of              Contract for Eagle Eye
              the debtor's interest                       CCTV cloud storage
                                                          (KMT East Warehouse)
                  State the term remaining
                                                                                       Guardian Security Systems, Inc.
              List the contract number of any                                          1743 1st Avenue S.
                    government contract                                                Seattle, WA 98134-1432


 2.4.         State what the contract or                  Cloud Services
              lease is for and the nature of              Contract for Brivo
              the debtor's interest                       access control doors
                                                          (KMT East Warehouse)
                  State the term remaining
                                                                                       Guardian Security Systems, Inc.
              List the contract number of any                                          1743 1st Avenue S.
                    government contract                                                Seattle, WA 98134-1432




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



             20-01808-WLH11                      Doc 86              Filed 10/29/20   Entered 10/29/20 17:45:31                    Pg 16 of 30
 Debtor 1 King Mountain Tobacco Company, Inc.                                                   Case number (if known)   20-01808
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or                   Cloud Services
             lease is for and the nature of               Contract for DSC Neo
             the debtor's interest                        Alarm system with UL
                                                          station monitoring
                                                          (KMT Main Warehouse)
                  State the term remaining
                                                                                        Guardian Security Systems, Inc.
             List the contract number of any                                            1743 1st Avenue S.
                   government contract                                                  Seattle, WA 98134-1432


 2.6.        State what the contract or                   Cloud Services
             lease is for and the nature of               Contract for Eagle Eye
             the debtor's interest                        camera cloud storage
                                                          (KMT Office lunch
                                                          room)
                  State the term remaining
                                                                                        Guardian Security Systems, Inc.
             List the contract number of any                                            1743 1st Avenue S.
                   government contract                                                  Seattle, WA 98134-1432


 2.7.        State what the contract or                   Mechanical Technician
             lease is for and the nature of               employment contract
             the debtor's interest

                  State the term remaining                07/31/2025
                                                                                        Robert Reis
             List the contract number of any                                            2000 Fort Simcoe Road
                   government contract                                                  White Swan, WA 98952-0422


 2.8.        State what the contract or                   All Escrow Agreements
             lease is for and the nature of               re Beneficiary States
             the debtor's interest                        for whose funds are
                                                          being escrowed
                                                          pursuant to
                                                          Non-Participating
                                                          Manufacturer Statutes:
                                                          See Attached List
                  State the term remaining                perpetual                     Truist Bank
                                                                                        Attn: Susan Fairhurst
             List the contract number of any                                            223 West Nash Street
                   government contract                                                  Wilson, NC 27894


 2.9.        State what the contract or                   Chief Executive Officer
             lease is for and the nature of               & Chief Financial
             the debtor's interest                        Officer employment
                                                          contract
                  State the term remaining                07/31/2025
                                                                                        Truman J. Thompson
             List the contract number of any                                            2000 Fort Simcoe Road
                   government contract                                                  White Swan, WA 98952-0422




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



            20-01808-WLH11                       Doc 86              Filed 10/29/20    Entered 10/29/20 17:45:31                Pg 17 of 30
                        In re: King Mountain Tobacco Company, Inc.
                Attachment to Schedule G-2.5-Truist Bank: MSA Beneficiary
                                          States


             California
             Colorado
             Idaho
             Indiana
             Kentucky
             Montana
             Nevada
             New Mexico
             North Carolina
             North Dakota
             Oregon
             South Carolina
             Virginia
             Washington




di24hk01g0
             20-01808-WLH11   Doc 86   Filed 10/29/20   Entered 10/29/20 17:45:31   Pg 18 of 30
 Fill in this information to identify the case:

 Debtor name         King Mountain Tobacco Company, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WASHINGTON

 Case number (if known)         20-01808
                                                                                                                                      Check if this is an
                                                                                                                                       amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                     04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                      Gross revenue
       which may be a calendar year                                                            Check all that apply                    (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                         $20,905,531.00
       From 1/01/2020 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                         $29,946,015.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other


       For year before that:                                                                    Operating a business                         $31,401,787.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue       Gross revenue from
                                                                                                                                       each source
                                                                                                                                       (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2020 to Filing Date                                                           Interest Income                                  $2,289,804.00


       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Interest Income                                  $1,647,954.00


       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Miscellaneous Income                             $1,414,688.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



            20-01808-WLH11                       Doc 86              Filed 10/29/20         Entered 10/29/20 17:45:31                  Pg 19 of 30
 Debtor       King Mountain Tobacco Company, Inc.                                                       Case number (if known) 20-01808



                                                                                               Description of sources of revenue            Gross revenue from
                                                                                                                                            each source
                                                                                                                                            (before deductions and
                                                                                                                                            exclusions)
       For year before that:
       From 1/01/2018 to 12/31/2018                                                            Interest Income                                        $838,812.00


       For year before that:
       From 1/01/2018 to 12/31/2018                                                            Miscellaneous Income                                          $15.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Indiana                                                     6/29/2020                        $35,000.00          Secured debt
               BB&T-Indiana Sub Account                                                                                         Unsecured loan repayments
               223 W Nash Street                                                                                                Suppliers or vendors
               Wilson, NC 27894                                                                                                 Services
                                                                                                                                Other   Indiana Settlement

       3.2.
               Indiana                                                     7/30/2020                        $35,000.00          Secured debt
               BB&T-Indiana Sub Account                                                                                         Unsecured loan repayments
               223 W Nash Street                                                                                                Suppliers or vendors
               Wilson, NC 27894                                                                                                 Services
                                                                                                                                Other   Indiana Settlement

       3.3.
               Indiana                                                     8/27/2020                        $35,000.00          Secured debt
               BB&T-Indiana Sub Account                                                                                         Unsecured loan repayments
               223 W Nash Street                                                                                                Suppliers or vendors
               Wilson, NC 27894                                                                                                 Services
                                                                                                                                Other   Indiana Settlement

       3.4.
               South Carolina                                              6/29/2020                        $10,000.00          Secured debt
               BB&T-SC Sub Account                                                                                              Unsecured loan repayments
               223 W Nash Street                                                                                                Suppliers or vendors
               Wilson, NC 27894                                                                                                 Services
                                                                                                                                Other South Carolina
                                                                                                                               Settlement

       3.5.
               South Carolina                                              7/30/2020                        $10,000.00          Secured debt
               BB&T-SC Sub Account                                                                                              Unsecured loan repayments
               223 W Nash Street                                                                                                Suppliers or vendors
               Wilson, NC 27894                                                                                                 Services
                                                                                                                                Other South Carolina
                                                                                                                               Settlement




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



              20-01808-WLH11                     Doc 86              Filed 10/29/20         Entered 10/29/20 17:45:31                     Pg 20 of 30
 Debtor       King Mountain Tobacco Company, Inc.                                                       Case number (if known) 20-01808



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.6.
               South Carolina                                              8/27/2020                        $10,000.00          Secured debt
               BB&T-SC Sub Account                                                                                              Unsecured loan repayments
               223 W Nash Street                                                                                                Suppliers or vendors
               Wilson, NC 27894                                                                                                 Services
                                                                                                                                Other South Carolina
                                                                                                                               Settlement

       3.7.
               USDA                                                        6/29/2020                        $45,000.00          Secured debt
               2312 E, Bannister Road                                                                                           Unsecured loan repayments
               Kansas City, MO 64131                                                                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   Interim Agreement

       3.8.
               USDA                                                        7/30/2020                        $45,000.00          Secured debt
               2312 E, Bannister Road                                                                                           Unsecured loan repayments
               Kansas City, MO 64131                                                                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   Interim Agreement

       3.9.
               USDA                                                        8/27/2020                        $45,000.00          Secured debt
               2312 E, Bannister Road                                                                                           Unsecured loan repayments
               Kansas City, MO 64131                                                                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   Interim Agreement

       3.10
       .    FDA                                                            6/29/2020                        $45,000.00          Secured debt
               Dept. of Health & Human Services                                                                                 Unsecured loan repayments
               Sent via wire, no address on file                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   FDA Settlement

       3.11
       .    FDA                                                            7/30/2020                        $45,000.00          Secured debt
               Dept. of Health & Human Services                                                                                 Unsecured loan repayments
               Sent via wire, no address on file                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   FDA Settlement

       3.12
       .    FDA                                                            8/27/2020                        $45,000.00          Secured debt
               Dept. of Health & Human Services                                                                                 Unsecured loan repayments
               Sent via wire, no address on file                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   FDA Settlement




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



              20-01808-WLH11                     Doc 86              Filed 10/29/20         Entered 10/29/20 17:45:31                     Pg 21 of 30
 Debtor       King Mountain Tobacco Company, Inc.                                                       Case number (if known) 20-01808



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Wheeler Kountry Korner                                      1/7/2020                         $10,393.61         On Account - Fuel Purchases
               2421 W. Wapato Rd.
               Wapato, WA 98951
               Related Entity

       4.2.    Wheeler Kountry Korner                                      3/13/2020                          $7,009.24        On Account - Fuel Purchases
               2421 W. Wapato Rd.
               Wapato, WA 98951
               Related Entity

       4.3.    Wheeler Kountry Korner                                      5/19/2020                        $52,389.02         On Account - Fuel Purchases
               2421 W. Wapato Rd.
               Wapato, WA 98951
               Related Entity

       4.4.    Wheeler Kountry Korner                                      6/11/2020                        $35,345.84         On Account - Fuel Purchases
               2421 W. Wapato Rd.
               Wapato, WA 98951
               Related Entity

       4.5.    Wheeler Kountry Korner                                      7/16/2020                        $21,967.84         On Account - Fuel Purchases
               2421 W. Wapato Rd.
               Wapato, WA 98951
               Related Entity

       4.6.    Wheeler Kountry Korner                                      8/6/2020                         $25,682.62         On Account - Fuel Purchases
               2421 W. Wapato Rd.
               Wapato, WA 98951
               Related Entity

       4.7.    Wheeler Kountry Korner                                      8/26/2020                        $20,625.94         On Account - Fuel Purchases
               2421 W. Wapato Rd.
               Wapato, WA 98951
               Related Entity

       4.8.    Wheeler Kountry Korner                                      9/17/2020                        $17,889.07         On Account - Fuel Purchases
               2421 W. Wapato Rd.
               Wapato, WA 98951
               Related Entity

       4.9.    Wheeler Rock Products                                       11/8/2019                        $16,248.90         Gravel
               250 Cowin Lane
               PO Box 99
               Wapato, WA 98951
               Related Entity

       4.10 Wheeler Rock Products                                          2/13/2020                            $636.16        Gravel
       .    250 Cowin Lane
               PO Box 99
               Wapato, WA 98951
               Related Entity



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



              20-01808-WLH11                     Doc 86              Filed 10/29/20         Entered 10/29/20 17:45:31                     Pg 22 of 30
 Debtor      King Mountain Tobacco Company, Inc.                                                        Case number (if known) 20-01808



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.11 Wheeler Logging                                                10/4/2019                        $40,000.00           Monthly Management Fee
       .    1200 N White Swan Rd.
               PO Box 237
               White Swan, WA 98952
               Related Entity

       4.12 Wheeler Logging                                                10/31/2019                       $40,000.00           Monthly Management Fee
       .    1200 N White Swan Rd.
               PO Box 237
               White Swan, WA 98952
               Related Entity

       4.13 Wheeler Logging                                                11/20/2019                       $40,000.00           Monthly Management Fee
       .    1200 N White Swan Rd.
               PO Box 237
               White Swan, WA 98952
               Related Entity

       4.14 Wheeler Logging                                                12/17/2019                       $40,000.00           Monthly Management Fee
       .    1200 N White Swan Rd.
               PO Box 237
               White Swan, WA 98952
               Related Entity

       4.15 Wheeler Logging                                                1/23/2019                        $40,000.00           Monthly Management Fee
       .    1200 N White Swan Rd.
               PO Box 237
               White Swan, WA 98952
               Related Entity

       4.16 Wheeler Logging                                                2/27/2020                        $40,000.00           Monthly Management Fee
       .    1200 N White Swan Rd.
               PO Box 237
               White Swan, WA 98952
               Related Entity

       4.17 Wheeler Logging                                                3/26/2020                        $40,000.00           Monthly Management Fee
       .    1200 N White Swan Rd.
               PO Box 237
               White Swan, WA 98952
               Related Entity

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was               Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



            20-01808-WLH11                       Doc 86              Filed 10/29/20         Entered 10/29/20 17:45:31                       Pg 23 of 30
 Debtor       King Mountain Tobacco Company, Inc.                                                          Case number (if known) 20-01808



7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case               Court or agency's name and           Status of case
               Case number                                                                   address
       7.1.    King Mountain Tobacco                            Civil action for             Yakima County Superior                   Pending
               Company, Inc. v. Kamiakin                        damages,                     Court                                 On appeal
               Wheeler, Kanim James, and                        injunctive relief,           128 N. 2nd Street
                                                                                                                                   Concluded
               Lone Warrior Holdings, Inc.                      return of property,          Room 314
               19-2-04309-39                                    and restitution.             Yakima, WA 98901

       7.2.    State of New York v.                             Civil action for             U.S. District Court, E.D.N.Y.            Pending
               Mountain Tobacco Company,                        injunctive relief,           225 Cadman Plaza E.                   On appeal
               d/b/a King Mountain Tobacco                      civil penalties,             Brooklyn, NY 11201
                                                                                                                                   Concluded
               Company Inc.                                     and attorney fees
               2:12-cv-06276-JS-SIL                             and costs

       7.3.    King Mountain Tobacco                            Action for refund            U.S. District Court, E.D.                Pending
               Company, Inc. v. United                          of federal tobacco           Wash.                                 On appeal
               States and U.S. Dep't of                         excise taxes                 United States Courthouse
                                                                                                                                   Concluded
               Treasury                                                                      25 South 3rd Street, Room
               1:20-cv-03153-RMP                                                             201
                                                                                             Yakima, WA 98901


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                          Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       Accidental damage to swather                             Claim filed with insurance; maximum                      July 9, 2020                 $43,000.00
       header caused by employee during                         policy limit is $37,000, which is expected
       use. Estimated replacement cost is                       to be issued.
       $43,000.


 Part 6:      Certain Payments or Transfers

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



              20-01808-WLH11                     Doc 86              Filed 10/29/20           Entered 10/29/20 17:45:31                  Pg 24 of 30
 Debtor        King Mountain Tobacco Company, Inc.                                                       Case number (if known) 20-01808



11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.    Bush Kornfeld LLP
                601 Union Street
                Suite 5000                                                                                                     September
                Seattle, WA 98101-2373                                                                                         25, 2020               $25,534.20

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



            20-01808-WLH11                       Doc 86              Filed 10/29/20         Entered 10/29/20 17:45:31                      Pg 25 of 30
 Debtor      King Mountain Tobacco Company, Inc.                                                        Case number (if known) 20-01808




 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was            Last balance
                Address                                         account number            instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



            20-01808-WLH11                       Doc 86              Filed 10/29/20         Entered 10/29/20 17:45:31                    Pg 26 of 30
 Debtor      King Mountain Tobacco Company, Inc.                                                        Case number (if known) 20-01808




      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Truman J. Thompson                                                                                                         8/01/2018 - present
                    2000 Fort Simcoe Road
                    White Swan, WA 98952

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



            20-01808-WLH11                       Doc 86              Filed 10/29/20         Entered 10/29/20 17:45:31                        Pg 27 of 30
 Debtor      King Mountain Tobacco Company, Inc.                                                        Case number (if known) 20-01808



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Truman J. Thompson
                    2000 Fort Simcoe Road
                    White Swan, WA 98952

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.       PayneWest Insurance
                    1430 N. 16th Avenue
                    Bldg. H
                    Yakima, WA 98902
       26d.2.       John Deere Financial
                    8402 Excelsior Drive
                    Madison, WI 53717
       26d.3.       Agri-Service/AGCO Finance
                    1620 E. James Street
                    Pasco, WA 99301

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

       No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Truman J. Thompson                                                              Monthly
       .                                                                                    (product
                                                                                            inventory)               Actual Cost

                Name and address of the person who has possession of
                inventory records
                Truman J. Thompson
                2000 Fort Simcoe Road
                White Swan, WA 98952


       27.2 Truman J. Thompson                                                              October 2019
       .                                                                                    (fixed assets)           Depreciation Basis

                Name and address of the person who has possession of
                inventory records
                Truman J. Thompson
                2000 Fort Simcoe Road
                White Swan, WA 98952


       27.3 Truman J. Thompson                                                              October 2018
       .                                                                                    (fixed assets)           Depreciation Basis

                Name and address of the person who has possession of
                inventory records
                Truman J. Thompson
                2000 Fort Simcoe Road
                White Swan, WA 98952



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



            20-01808-WLH11                       Doc 86              Filed 10/29/20         Entered 10/29/20 17:45:31                   Pg 28 of 30
 Debtor      King Mountain Tobacco Company, Inc.                                                        Case number (if known) 20-01808



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Trina A. Wheeler                               PO Box 422                                          Owner/President                       100%
                                                      White Swan, WA 98952-0422

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Truman Jay Thompson                            PO Box 422                                          CEO and Vice President
                                                      White Swan, WA 98952-0422

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Terryanna Blodgett                             PO Box 422                                          Secretary
                                                      White Swan, WA 98952-0422



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Truman J. Thompson
       .    PO Box 422
               White Swan, WA 98952-0422                        $165,000.00                                              July 28, 2020     Signing Bonuses

               Relationship to debtor
               Vice President and CEO


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



            20-01808-WLH11                       Doc 86              Filed 10/29/20         Entered 10/29/20 17:45:31                    Pg 29 of 30
 Debtor      King Mountain Tobacco Company, Inc.                                                        Case number (if known) 20-01808



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 29, 2020

 /s/ Truman J. Thompson                                                  Truman J. Thompson
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         Vice President and Chief Executive Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



            20-01808-WLH11                       Doc 86              Filed 10/29/20         Entered 10/29/20 17:45:31                 Pg 30 of 30
